DETAILED ACTION

The instant application having application No 17/010448 filed on 09/02/2020 is presented for examination by the examiner.

Examiner Notice
The claims 14, 17-21 have the conditional limitation “in a case where”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 14-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14, 16-20, 23-25 and 27 of Patent Application No. 16169907 (Patent no: 10797936) (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on a Serving Call Session Control Function (S-CSCF) after the P-CSCF restoration indication is sent and vice versa.
1-13. (Cancelled).
For claim 14, Patent Application discloses a method, performed by a server for subscription data, the method comprising: receiving identification information from a core network node for mobility management to indicate the core network node supports a restoration procedure for a Proxy Call Session Control Function (P-CSCF): receiving an indication of a P-CSCF restoration in a case where the P-CSCF has failed; and 
transmitting the indication of the P-CSCF restoration using the identification information,
(See Claim 14).
For claim 15, Patent Application discloses storing the identification information (See Claim 17). 
For claim 16, Patent Application discloses a communication system having a plurality of the core network node, wherein the storing comprises storing the identification information per the core network node (See Claim 18).
For claim 17, Patent Application discloses a method, performed by a core network node for mobility management for facilitating a restoration procedure for a Proxy Call Session Control Function (P- CSCF), the method comprising providing, to a server for subscription data, identification information to indicate that the core network node supports the restoration procedure for the P-CSCF; receiving an indication of a P-CSCF restoration from the server for subscription data in a case where the P-CSCF has failed after providing the identification information; and releasing an Internet Protocol (IP) multimedia subsystem (IMS) connection of a corresponding user equipment (UE) in response to receiving the indication from the server for subscription data(See Claim 19).
For claim 18, Patent Application discloses method, performed in a communication system, for facilitating a restoration procedure for a Proxy Call Session Control Function (P-CSCF) in an Internet Protocol (IP) multimedia subsystem (IMS), the method comprising a core network node for mobility management providing identification (See Claim 23).
For claim 19, Patent Application discloses a server for subscription data, comprising a memory storing instructions; and at least one processor configured to process the instructions to: receive identification information from a core network node for mobility management to indicate the core network node supports a restoration procedure for a Proxy Call Session Control Function (P-CSCF), receive an indication of a P-CSCF restoration in a case where the P- CSCF has failed, and transmit the indication of a P-CSCF restoration using the identification information, to the core network node to cause the core network node to release an Internet Protocol (IP) multimedia subsystem (IMS) connection of a corresponding user equipment (UE), wherein the P-CSCF has failed(See Claim 24). 
For claim 20, Patent Application discloses an apparatus for facilitating a, restoration procedure for a Proxy Call Session Control Function (P-CSCF), comprising: a core network node for mobility management, including: a memory storing instructions; and at least one processor configured to process the instructions to: providing, to a server for (See Claim 25).
For claim 21, Patent Application discloses a communication system, for facilitating a restoration procedure for a Proxy Call Session Control Function (P-CSCF) in an Internet Protocol (IP) multimedia subsystem (IMS), the communication system comprising: a core network node for mobility management; and a server for subscription data, wherein the core network node is configured to provide identification information for indicating the core network node supports the restoration procedure for the P-CSCF to the server for subscription data, the server for subscription data is configured to: receive the identification information from the core network node, and the core network node is configured to: receive an indication of a P-CSCF restoration from the server for subscription data in a case where the P-CSCF has failed after providing the identification information, and release an Internet Protocol (IP) multimedia subsystem (IMS) connection of a corresponding user equipment (UE) in response to receiving the indication from the server for subscription data(See Claim 27). 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Bakker et al. (US 20100262699, Oct. 14, 2010) teaches System and Method for Determining Trust for SIP Messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)-270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464